Title: Thomas Jefferson to Patrick Gibson, 21 October 1813
From: Jefferson, Thomas
To: Gibson, Patrick


          Dear Sir Monticello Oct. 21. 13.
          Your favor of the 13th with 300.D. inclosed is duly recieved, and I now return you the note for the bank filled up with 2000.D. the additional 500 D. being intended to cover my draughts until I shall get some flour down. I am concerned to learn that flour is but at 5.D. in Richmond. I see by the
			 prices current of Philada it is there at 10.D. and some gentlemen
			 now with me & recently from Baltimore assure me wheat was selling there at 1. D 60 presuming t from this that there is a prospect of exportation during the winter, I am
			 in hopes it will
			 at length have some effect on the Prices at Richmond. Accept the assurance of my esteem & respect
          Th:
            Jefferson
        